Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EIGENTLER et al. (US 2020/0346006 A1, hereinafter EIGENTLER).

    PNG
    media_image1.png
    413
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    663
    media_image2.png
    Greyscale

	As per claim 1, EIGENTLER discloses an electronic device comprising: 
a housing having an interface surface (See Fig.1, Item#102, discloses an implantable medical device comprising electronic components as disclosed in Par.20. The side closest to the transmitting device 101 is considered the interface surface); 
an inductive coil disposed within the housing and having an axis normal to the interface surface (See Par.6 and Fig.5, discloses an inductive coil placed inside the magnet 301), the inductive coil being configured to transfer power wirelessly through the interface surface (See Pars.3 and 22, disclose the receiving coil is used to receive power and data wireless through the interface surface); and 
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil (See Fig.6, Item#301, discloses an annular magnet, also Par.6, discloses that the magnet surrounds the receiving coil), the annular magnetic alignment component having a magnetic orientation in a radial direction that is rotationally symmetric about the axis (See Fig.6, discloses magnetization lines are all directed inward, as seen in Fig.6, the annular magnet is symmetrical about the axis).

As per claim 2, EIGENTLER discloses the electronic device of claim 1 as discussed above, wherein the annular magnetic alignment component comprises a plurality of arcuate magnets (See Fig.6, Items#401 and Par.26, disclose the annular magnetic component comprising a plurality of arcuate magnetic segments).

As per claim 3, EIGENTLER discloses the electronic device of claim 2 as discussed above, wherein each of the arcuate magnets has a magnetic polarity that is oriented in a radially inward direction (See Fig.6, discloses each of the arcuate magnets 401 comprising magnetization lines pointed inward).

As per claim 8, EIGENTLER discloses the electronic device of claim 1 wherein the inductive coil is configured to receive power wirelessly through the interface surface (See Pars.3 and 22, disclose the receiving coil is used to receive power and data wireless through the interface surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EIGENTLER in view of PARTOVI (US 2012/0146576 A1, hereinafter PARTOVI).
As per claim 4, EIGENTLER discloses the electronic device of claim 1 as discussed above, however EIGENTLER does not disclose wherein the annular magnetic alignment component includes a gap.
PARTOVI discloses a wireless power transfer system comprising an annular magnetic alignment component to align a charger and a receiver wherein the annular magnetic alignment component includes a gap (See Pars.92 and 114, discloses “a gap in the ring magnet is incorporated to reduce potential eddy currents due to changing magnetic field of the wireless charger/power supply”).
EIGENTLER and PARTOVI are analogous art since they both deal with wireless power transfer systems comprising alignment magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER with that of PARTOVI by adding a gap in the magnetic annular component for the benefit of reducing potential eddy current in the receiver.

As per claim 5, EIGENTLER and PARTOVI discloses the electronic device of claim 4 as discussed above, however EIGENTLER and PARTOVI do not explicitly disclose wherein an electrically conductive path connected to the inductive coil passes through the gap. However, EIGENTLER and PARTOVI discloses a coil placed concentrically with a magnetic structure (See EIGENTLER, Fig 6, above), EIGERNTLER and PARTOVI also discloses that the coil is attached to interior receiver electronics to provide charging power to the battery of the electronic device (See PARTOVI, Fig.6, discloses the receiving coil is attached to electronics which are used to rectify the received power and provide it to internal device components). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER and PARTOVI by forming the conductive path from the coil inside the magnetic structure via the gap between the magnets for the benefit of providing the receiving inductive coil output to the electronics of the electronic device without crossing the magnetic structure for the benefit of reducing the effect of the alignment magnetic structure on the inductive charging mechanism.

As per claim 6, EIGENTLER discloses the electronic device of claim 1 as discussed above, however EIGENTLER does not disclose wherein the annular magnetic alignment component includes a first gap and a second gap on opposite sides of the annular magnetic alignment component.
PARTOVI discloses a wireless power transfer system comprising an annular magnetic alignment component to align a charger and a receiver, wherein the annular magnetic alignment component includes a first gap and a second gap on opposite sides of the annular magnetic alignment component. (See Fig.21 and Pars.92 and 114, discloses “a gap in the ring magnet is incorporated to reduce potential eddy currents due to changing magnetic field of the wireless charger/power supply”).
EIGENTLER and PARTOVI are analogous art since they both deal with wireless power transfer systems comprising alignment magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER with that of PARTOVI by adding the symmetrical gaps in the magnetic annular component for the benefit of reducing potential eddy current in the receiver.


As per claim 7, EIGENTLER discloses the electronic device of claim 1 as discussed above, however EIGENTLER does not explicitly disclose further comprising a battery disposed within the housing, wherein the inductive coil is coupled to the battery.
PARTOVI discloses a wireless power transfer system comprising an annular magnetic alignment component to align a charger inductive coil and a receiver inductive coil, further comprising a battery disposed within the housing, wherein the inductive coil is coupled to the battery. (See Fig.6, discloses the receiver coil is connected to a battery which provides power to the electronic device).
EIGENTLER and PARTOVI are analogous art since they both deal with wireless power transfer systems comprising alignment magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER with that of PARTOVI by adding the battery to the implantable receiving device for the benefit ensuring the implantable medical device continues to operate even in the absence of an external power source.
Claim(s) 9, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of LEE (US 2016/0128210 A1, hereinafter LEE) FULLERTON et al. (US 2009/0278642 A1, hereinafter FULLERTON).
As per claim 9, PARTOVI discloses an electronic device, comprising: 
a housing having a charging surface (See Fig.14, discloses electronic devise comprising a charging surface [back surface] comprising an inductive coil to receive wireless power from the charge transmitter, Fig.2, discloses the charge receiving circuitry in the electronic device); 
an inductive coil disposed within the housing and having an axis normal to the charging surface (See Fig.2, Item:L2 and Fig.14, disclose inductive coils placed flat along the back of the charge receiving device with axis normal to the charging surface), the inductive coil being configured to transfer power wirelessly through the charging surface (See Fig.2 and Par.35, disclose a wireless power transmission system comprising a coil L2 used to receive power from the charger); and 
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil (See Fig.21, discloses an annular magnetic alignment component placed around the coil), the annular magnetic alignment component comprising a plurality of arcuate magnets (See Figs.21-23, discloses the annular magnet comprising a plurality of arcuate magnets, as shown in Fig.23 each arcuate magnet comprises a different polarity on the inner arcuate magnet than that on the outer side of the arcuate magnet), However PARTOVI does not disclose each arcuate magnet having: an inner arcuate region having a magnetic polarity oriented in a first axial direction; an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction; and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
LEE discloses an alignment magnetic structure comprising an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.4, Item#12, discloses south magnetized inner ring); an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.4, Item#12, discloses a north magnetized outer ring). 
PARTOVI and LEE are analogous art since they both deal with magnetic alignment devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of LEE by replacing the single annular ring disclosed by PARTOVI with the 2 annular rings disclosed by LEE for the benefit of increasing the magnetic attraction force between the charger and the receiver. However, PARTOVI and LEE do not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
FULLERTON discloses a magnetic alignment structure comprising an inner arcuate region, an outer arcuate region and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.36A and Par.277, disclose a plurality of rings, each ring having a single polarity and comprising spaces between the rings for the benefit of increasing the size of the magnetic device such that the magnetic attraction force increases).
PARTOVI, LEE and FULLERTON are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and LEE with that of FULLERTON by adding a space between the inner arcuate magnet and the outer arcuate magnet for the benefit of increasing the size of the magnet to increase the magnetic attraction force between the charger and the charge receiving device.

As per claim 12, PARTOVI, LEE and FULLERTON disclose the electronic device of claim 9 wherein the annular magnetic alignment component includes a gap (See PARTOVI, Fig.22 and Pars.92 and 114, discloses “a gap in the ring magnet is incorporated to reduce potential eddy currents due to changing magnetic field of the wireless charger/power supply”).

As per claim 13, PARTOVI, LEE and FULLERTON disclose the electronic device of claim 12 as discussed above, however PARTOVI, LEE and FULLERTON does not disclose wherein an electrically conductive path connected to the inductive coil passes through the gap. However, PARTOVI, LEE and FULLERTON discloses a coil placed concentrically with a magnetic structure (See PARTOVI, Figs 21-22), PARTOVI, LEE and FULLERTON also discloses that the coil is attached to interior receiver electronics to provide charging power to the battery of the electronic device (See PARTOVI, Fig.6, discloses the receiving coil is attached to electronics which are used to rectify the received power and provide it to internal device components). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, LEE and FULLERTON by forming the conductive path from the coil inside the magnetic structure via the gap between the magnets for the benefit of providing the receiving inductive coil output to the electronics of the electronic device without crossing the magnetic structure for the benefit of reducing the effect of the alignment magnetic structure on the inductive charging mechanism.

As per claim 14, PARTOVI, LEE and FULLERTON discloses the electronic device of claim 9 as discussed above, wherein the inductive coil is configured to transmit power wirelessly through the charging surface (See PARTOVI, Fig.2, Item: L2, discloses a charge receiving coil for a receiver which receives power through the charging surface of the electronic device a shown in Fig.14).

As per claim 15, PARTOVI discloses an accessory for use with a portable electronic device, the accessory comprising: Page 8 of 16Appl. No. 17/028,231 Amendment Dated July 28, 2022 Response to Office Action of April 28, 2022 
a housing having a first interface surface and a second interface surface opposite the first interface surface (See Fig.1, discloses a charger, also Par.77, discloses the use of magnets to attach a device to a holder or case); 
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil (See Fig.21, discloses an annular magnetic alignment component placed around the coil), the annular magnetic alignment component comprising a plurality of arcuate magnets (See Figs.21-23, discloses the annular magnet comprising a plurality of arcuate magnets, as shown in Fig.23 each arcuate magnet comprises a different polarity on the inner arcuate magnet than that on the outer side of the arcuate magnet), However PARTOVI does not disclose each arcuate magnet having: an inner arcuate region having a magnetic polarity oriented in a first axial direction; an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction; and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
LEE discloses an alignment magnetic structure comprising an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.4, Item#12, discloses south magnetized inner ring); an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.4, Item#12, discloses a north magnetized outer ring). 
PARTOVI and LEE are analogous art since they both deal with magnetic alignment devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of LEE by replacing the single annular ring disclosed by PARTOVI with the 2 annular rings disclosed by LEE for the benefit of increasing the magnetic attraction force between the charger and the receiver. However, PARTOVI and LEE do not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
FULLERTON discloses a magnetic alignment structure comprising an inner arcuate region, an outer arcuate region and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.36A and Par.277, disclose a plurality of rings, each ring having a single polarity and comprising spaces between the rings for the benefit of increasing the size of the magnetic device such that the magnetic attraction force increases).
PARTOVI, LEE and FULLERTON are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and LEE with that of FULLERTON by adding a space between the inner arcuate magnet and the outer arcuate magnet for the benefit of increasing the size of the magnet to increase the magnetic attraction force between the charger and the charge receiving device.

As per claim 18, PARTOVI, LEE and FULLERTON discloses the accessory of claim 15 wherein the annular magnetic alignment component includes a gap (See PARTOVI, Fig.22 and Pars.92 and 114, discloses “a gap in the ring magnet is incorporated to reduce potential eddy currents due to changing magnetic field of the wireless charger/power supply”).

As per claim 19, PARTOVI, LEE and FULLERTON discloses the accessory of claim 15 as discussed above, wherein the annular magnetic alignment component includes a first gap and a second gap on opposite sides of the annular magnetic alignment component (See PARTOVI, Fig.21 and Pars.92 and 114, discloses “a gap in the ring magnet is incorporated to reduce potential eddy currents due to changing magnetic field of the wireless charger/power supply”).
	
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of LEE and FULLERTON and in further view of EINGENTER.
	As per claim 20, PARTOVI discloses a magnetic alignment system comprising:
a primary alignment component formed of a plurality of primary arcuate magnets arranged in an annular configuration defining an axis (See Fig.21, discloses an annular magnet comprising a plurality of arcuate magnets, the annular magnet surrounding a coil. PARTOVI further discloses magnets that are placed in the charger and the receiver [Pars.38 and 80]), a secondary alignment component formed of a plurality of secondary arcuate magnets arranged in an annular configuration, each secondary arcuate magnet having a magnetic orientation that is in a radial direction with respect to a center of the secondary alignment component (See Par.91, discloses using any of a plurality of types of magnets including magnet discloses in Fig.23, wherein the magnet is magnetized in a radial direction. PARTOVI discloses magnets can be included in the charger and the receiver and a plurality of configuration of magnets can be used in the charger and the receiver. Any of the plurality of magnetic configuration disclosed by PARTOVI in Figs.18-23 or their combination can be placed in the charger and the receiver) However, PARTOVI does not disclose each primary arcuate magnet comprising: a primary inner arcuate magnetic region having a magnetic orientation in a first direction along the axis; a primary outer arcuate magnetic region having a magnetic orientation in a second direction opposite the first direction; and wherein the secondary alignment component that is rotationally symmetric about the axis.
LEE discloses a primary alignment magnetic structure comprising an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.4, Item#12, discloses south magnetized inner ring); an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.4, Item#12, discloses a north magnetized outer ring). 
PARTOVI and LEE are analogous art since they both deal with magnetic alignment devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of LEE by replacing the single primary annular ring disclosed by PARTOVI with the 2 annular rings disclosed by LEE for the benefit of increasing the magnetic attraction force between the charger and the receiver. However, PARTOVI and LEE do not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
FULLERTON discloses a magnetic alignment structure comprising an inner arcuate region, an outer arcuate region and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.36A and Par.277, disclose a plurality of rings, each ring having a single polarity and comprising spaces between the rings for the benefit of increasing the size of the magnetic device such that the magnetic attraction force increases).
PARTOVI, LEE and FULLERTON are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and LEE with that of FULLERTON by adding a space between the inner arcuate magnet and the outer arcuate magnet for the benefit of increasing the size of the magnet to increase the magnetic attraction force between the charger and the charge receiving device. However, PARTOVI, LEE and FULLERTON does not disclose wherein the secondary alignment component that is rotationally symmetric about the axis.
EIGENTLER discloses a magnetic alignment system for wireless power transmission wherein the secondary alignment component comprises a secondary alignment component formed of a plurality of secondary arcuate magnets arranged in an annular configuration, each secondary arcuate magnet having a magnetic orientation that is in a radial direction with respect to a center of the secondary alignment component that is rotationally symmetric about the axis (See Fig.6, Items#401, disclose a plurality of arcuate magnets with radial magnetization pointed inward and rotationally symmetrical about the axis).
PARTOVI, LEE, FULLERTON and EIGENTLER are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, LEE and FULLERTON with that of EIGENTLER by using the disclosed secondary magnetic alignment for the benefit of reducing the magnetic field in the electronic device by providing an alignment magnet with Zero overall integral magnetization (See EIGENTLER, Par.6 and 25).
As per claim 21, PARTOVI, LEE, FULLERTON and EIGENTLER discloses the magnetic alignment system of claim 20 as discussed above wherein the primary alignment component is disposed in a first electronic device surrounding a first inductive charging coil  (See, PARTOVI, Fig.21, discloses the annular magnet disposed around the first inductive coil, as amended by LEE, the single ring would be replaced by dual magnetic rings of opposite polarity placed around the first inductive coil. The first magnetic alignment and first inductive coil can be placed in the charger as disclosed by PARTOVI [Pars.38 and 80]) and the secondary alignment component is disposed in a second electronic device surrounding a second inductive charging coil and wherein when the primary alignment component and the secondary alignment component are aligned along a common axis (See EIGENTLER, Fig.6, Item#301, discloses an secondary annular magnet, also Par.6, discloses that the magnet surrounds the receiving (secondary) coil), the first inductive charging coil and the second inductive charging coil are also aligned along the common axis (See PARTOVI, Fig.14, discloses the result of the magnetic alignment structure being placed in the charger and the receiver is the alignment of the first inductive coil and the second inductive coil).
Conclusion
Response to Arguments
Applicant’s arguments with respect to amended claims 1-9, 12-15 and 18-21 have been considered but are moot because the new ground of rejection. The examiner provided new references to address the new limitations added by the applicant. EIGENTLER discloses an alignment magnetic structure for aligning an electronic device with an external charger, the magnetic alignment structure comprising a plurality of arcuate magnetic surrounding a receiving coil and magnetized in a radial direction towards the center of the magnetic structure and is rotationally symmetrical about the axis [Claim 1]. PARTOVI discloses a magnetic alignment structure in each of the charger and the receiver, each magnetic alignment structure can be one of a plurality of several disclosed magnetic structures, PARTOVI discloses a singular annular ring outboard of the coil, LEE discloses a magnetic alignment structure comprising a plurality of annular rings, each ring magnetized in a singular direction and the 2 rings have opposite polarity. The examiner explained that it would have been obvious to modify the teachings of PARTOVI with that of LEE to substitute the single arcuate magnetic ring with the 2 annular rings disclosed by LEE for the benefit of increasing the magnetic attraction between the primary and the secondary device. PARTOVI and LEE are further modified by FULLERTON to includer a gap between the first and second ring to increase the surface area of the annular ring which in turn enhances the magnetic alignment between the charger and the receiver [Claims 9 and 15]. Claim 20 is a combination of a primary magnetic alignment and a secondary magnetic alignment, the primary magnetic alignment is disclosed by the combination of PARTOVI, LEE and FULLERTON and the secondary alignment magnet is disclosed by EIGENTLER, a proper motivation to modify the teachings has been provided. Please see above detailed grounds of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED H OMAR/Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859